Citation Nr: 1519237	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a right wrist injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service in the Air Force from May 1972 to October 1980, and from April 1981 to November 1992.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision in August 2011 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan, which granted service connection for tinnitus and assigned that disability an initial 10 percent disability rating; but denied service connection for bilateral hearing loss and residuals of a right wrist sprain.  

In addition to the paper claims file, there are paperless, electronic claims files, 
Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during active service.  

2.  A hearing loss by VA standards in the left ear is not currently shown, and a hearing loss in the right ear, including sensorineural hearing loss, is first demonstrated many years after active service and is not related to any disease, injury, or incident of service. 

3.  Inservice right wrist injuries were acute and transitory, resolving without residual disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2014).

2.  The criteria for service connection for residuals of a right wrist sprain are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VCAA notice was intended to be provided prior to an initial unfavorable decision.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in December 2010, prior to the initial August 2011 adjudication of the claims for service connection.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) have been obtained.  He has not alleged that he has received postservice treatment or evaluation for either of the disabilities claimed herein or that there otherwise exist outstanding clinical records or other evidence not on file.  Also, he declined to testify in support of his claims. 

The Veteran has been given VA examinations as to the service-connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
The Board may thus assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions are not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  On the other hand, the Veteran contests the accuracy of his in-service audiology evaluations.  However, other than the Veteran's bare allegations, the Board finds no reasons to question the accuracy of those in-service evaluations.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Principles of Service Connection

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b). 

Certain conditions, such as a sensorineural hearing loss and arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A chronic disease need not be diagnosed during a presumptive period but no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the presumptive period.  There must be shown, by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Hearing Loss

The March 1972 service entrance examination found no pertinent abnormality.  On audiological evaluation, the Veteran's puretone thresholds, in decibels, at the noted frequencies, i.e., Herz (Hz), were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
15
5
0
Not tested
0
Left Ear
25
5
5
Not tested
5

There was no testing at 6000 or 8000 Hz.  The Veteran was to be given an H2 profile for hearing loss.  However, in an adjunct medical history questionnaire, the Veteran reported not having or having had a hearing loss or any ear, nose or throat trouble.  

Audiometric testing in April 1978 revealed puretone thresholds, in decibels, at the noted frequencies, were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
5
5
5
5
5
Left Ear
20
15
5
10
15

In July 1978 the Veteran had otalgia of the right ear of 2 days duration.  The assessment was early external otitis of the right ear.  

Audiometric testing in April 1979 revealed puretone thresholds, in decibels, at the noted frequencies were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
5
5
5
5
5
Left Ear
10
5
5
5
5

A service separation examination in August 1980 found no pertinent abnormality.  Puretone thresholds, in decibels, at the noted frequencies were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
5
5
5
0
5
Left Ear
15
15
5
5
0

Thresholds at 6000 Hz were 10 in the right ear and 5 in the left but there was no testing at 8000 Hz.  In an adjunct medical history questionnaire he reported not having or having had a hearing loss.  His physical profile was "H1."

On enlistment examination in December 1980 no pertinent abnormality was found.  On audiological evaluation the Veteran's puretone thresholds, in decibels, at the noted frequencies were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
10
5
0
5
0
Left Ear
5
5
0
0
0

Thresholds at 6000 were 10 in the right ear and 0 in the left.  No testing was done at 8000 Hz.  In an adjunct medical history questionnaire he reported not having or having had a hearing loss.  

The report of the December 1980 examination bears a handwritten notation that the Veteran was given a new examination "from scratch" in October 1981 but no report of an October 1981 examination is on file.  

The Veteran was afforded audiometric testing in April 1982, April 1983, October 1983, November 1984, and March 1987 and on each occasion threshold levels in each ear at the relevant frequencies (500 to 4000 Hz) were 10 decibels or less.  

On examination in April 1988 an audiological evaluation revealed puretone thresholds, in decibels, at the noted frequencies were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
5
5
0
0
5
Left Ear
5
5
0
10
5

Thresholds at 6000 were 5 in the right ear and 5 in the left.  No testing was done at 8000 Hz.  His physical profile was "H1."  

Audiometric testing in March 1989, March 1990, and May 1991 revealed on each occasion threshold levels in each ear at the relevant frequencies (500 to 4000 Hz) were 10 decibels or less.  

The February 1992 service "Periodic Nonflying/Retirement" examination found no pertinent abnormality.  On audiological evaluation the Veteran's puretone thresholds, in decibels, at the noted frequencies were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
0
10
0
5
10
Left Ear
5
5
5
10
15

Thresholds at 6000 were 0 in the right ear and 5 in the left.  No testing was done at 8000 Hz.  In a medical history questionnaire, adjunct to the service separation examination, the Veteran reported not having or having had a hearing loss or any ear, nose or throat trouble.  

On VA audiological evaluation in April 2011, the Veteran's claim file was reviewed.  Puretone thresholds, in decibels, at the noted frequencies were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
10
15
10
10
20
Left Ear
10
15
10
15
45

Discrimination ability was 96 percent in the left ear and 100 percent in the right ear.  

The Veteran reported having had inservice noise exposure from being on a flight line and being in a combat zone.  He reported not having had any recreational noise exposure.  He complained of constant tinnitus.  The diagnosis was a nondisabling hearing loss in the left ear, under 38 C.F.R. § 3.385, and a moderate high frequency sensorineural hearing loss in the right ear at 4,000 Hz, in a noise induced pattern but otherwise hearing in the right ear being within normal limits.  

The examiner's opinion was that it was less likely than not that the hearing loss in the right ear was due to military noise exposure and the rationale was that the February 1992 audiology evaluation found normal hearing acuity, bilaterally, and in the adjunct medical history questionnaire the Veteran had denied having a hearing loss.  

It was stated that it was well understood that tinnitus could be the result of excessive noise exposure.  Citing to the American Tinnitus Association, it was stated that research indicated that most patients with tinnitus had hearing problems but a small percentage, fewer than 10 percent, had hearing which was within normal limits.  However, in this case, the onset of tinnitus was during military service.  

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss, to include a sensorineural hearing loss, is not warranted.  In this regard, it was suspected that when the Veteran entered his first period of military service that he had a hearing loss in the left ear in light of a threshold level of 25 dbs. at 500 Hz.  A year later, he had a threshold level of 20 dbs. in the left ear at 500 Hz but all of the other, and numerous, audiometric tests during both periods of active service revealed his threshold levels in the left ear at all relevant frequencies were 15 dbs. or less and not indicative of a hearing loss in either ear.  Moreover, the recent 2011 VA examination found that by VA standards his hearing acuity in the left ear is within normal limits.  

Otherwise, the Veteran's STRs are negative for a diagnosed chronic hearing loss in either ear, including sensorineural hearing loss, which is a listed chronic disease at 38 C.F.R. § 3.309(a), i.e., an organic disease of the nervous system.  Specifically, the STRs do not confirm that he complained of or was treated for hearing loss.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, implicitly the 2011 VA examiner's opinion was that the audiometric testing at the second service separation examination did not reflect a shift in auditory thresholds at any relevant frequency in either ear.  Thus, the holding in Hensley, Id., is inapposite.  

Moreover, a fair reading of the 2011 VA audiology examination report reflects that the audiologist was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist was stating that, according to his knowledge, experience, and judgment, noise induced hearing loss had not been shown to manifest until years after the offending inservice noise had ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.  

The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that causes both chronic hearing loss and his now service-connected tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a sensorineural hearing loss, which was caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstances which he has related, the Board rejects the supposition that both his current hearing loss, including a sensorineural hearing loss, in the right ear and his service-connected tinnitus should both be conceded as being due to the same inservice acoustic trauma because while the tinnitus appears to affect both ears, the hearing loss is documented only in the right, and not the left, ear.  

Significantly, the Veteran did not report having or having had disability or symptoms indicative of chronic hearing loss in a medical history questionnaire at service separation. Also, at his separation examination from his last period of service, clinical evaluation of his ears and audiometric testing were negative.  In short, the audiometric testing at both service entrance and separation from the second period of service did not met VA criteria for the presence of hearing loss in either ear.  

The Veteran's physical examination and questionnaire at separation from his second, i.e., last, period of service are particularly probative both as to his subjective reports and objective findings.  These reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, implicitly, the opinion of the 2011 VA examiner was that any slight difference upon comparison of service entrance and separation audiometric testing in the threshold levels, in decibels, at the relevant frequencies in each ear were not significant.  This is the only competent medical opinion addressing this question and, so, this medical opinion stands unrebutted.  

The 2011 VA examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current hearing loss in the right ear was unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.   

Furthermore, the Veteran has not even reported that following his service discharge in 1992 that he had sought treatment with VA or any clinical source; at least not prior to filing his 2010 original claim for service-connected VA disability compensation benefits.  His first reports of hearing loss, and attempts to link it to inservice acoustic trauma, do not antedate filing is claim in 2010.  

Moreover, any contention that the Veteran has had a hearing loss in the right ear since military service contrasts with the fact that while inservice noise exposure caused his now service-connected tinnitus, there is no explanation of why it would not have caused a hearing loss by VA standards in each ear, which is not the case.  Rather, he has a hearing loss by VA standards only in the right ear and not in the left ear.  Therefore, the Veteran's statements regarding alleged continuity of symptomatology are inconsistent with the presence of a current hearing loss, even sensorineural in nature, only in the right ear but no hearing loss by VA standards in the left ear.  Thus, the Board finds the Veteran's own lay statements of continuous hearing loss in both ears are not consistent with the records as a whole and, so, are not credible. 

Moreover, the Board finds it significant that he had not filed a claim for service connection for hearing loss until 2010, many years after military service.  Since he was well aware of potential entitlement to VA benefits when he received VA education benefits as early as 1990, it would be reasonable to expect that if he had had a hearing loss, or noticed deceased hearing acuity in 1992, that he would at that time have filed a claim for service connection at that time.  However, he did not and this suggests that he did not have or believe that he had a hearing loss.  Moreover, he has not proffered any reason for not having filed a claim for service connection for hearing loss when received VA education benefits in 1990.  

In addition to not filing a claim for service connection for hearing loss in the postservice years, he also did not seek treatment or evaluation.  In this regard, generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  Also, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  If the Veteran had continuously had a hearing loss which had progressively worsened since service it would be expected that he would have sought evaluation for it, if not treatment.  However, he did not and this suggests that he did not have a hearing loss.  

Also, the Board finds that the Veteran's contention that he was not aware, and it was not explained to him by the military at service discharge or subsequently by VA, that hearing loss was a disability for which he could receive disability compensation to be not credible.  

The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss during service; audiometric testing at service discharge which found no elevated threshold levels at any relevant frequency in either ear; his not having complained of hearing loss at service discharge; his not having sought treatment or disability compensation for hearing loss immediately after service; the fact that clinical records are negative for any findings of a hearing loss, including sensorineural hearing loss, for many years after his service discharge, and the negative VA medical opinion to be persuasive evidence against his claim.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge in 1992 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  His statement that he had hearing difficulties even during military service are simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss during service (the 3rd circumstance under Jandreau).  

The Veteran may believe that his now chronic hearing loss in the right ear is related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss is shown by the absence of contemporaneous clinical or lay evidence until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

Therefore, the Board finds that because the Veteran's chronic hearing loss in the right ear, including a sensorineural hearing loss, was first manifested a number of years after active service and any acoustic trauma therein, it is not related to any disease, injury, or incident of military service, and thus direct service connection for a current hearing loss in the right ear is not warranted.  Moreover, as indicated previously, because the allegations regarding continuity of symptomatology are not credible, presumptive service connection for a chronic disease, i.e., sensorineural hearing loss, in the right ear is not warranted.  

Lastly, it appears to be implicitly asserted that some of the inservice audiometric testing was inadequate because they did not all provide audiometric testing at both 6000 and 8000 Hertz in each ear, and were thus insufficient for the purpose of assessing the existence of noise induced hearing loss because such a loss is usually demonstrated by testing at these higher frequencies.  However, the inservice audiometric testing covered the minimum and maximum frequencies, i.e., from 500 to 4,000 Hz, considered for the purpose of determining whether a hearing loss exists for VA purposes under 38 C.F.R. § 3.385.  Moreover, the absence of any testing above 4,000 Hertz in this case is not proof that reporting the results of audiometric testing above that frequency would necessarily have established the existence of a high frequency hearing loss.  Rather, this only allows for speculation of what such testing above 4,000 Hz might have found.  Such speculation does not constitute competent evidence.  

The Board is cognizant that service connection has been granted for tinnitus as being due to inservice acoustic trauma.  With respect to whether tinnitus is a symptom of hearing loss, for the purpose of establishing continuity of symptomatology, in Monzingo v. Shinseki, No. 10-922, slip op. at 9 (U.S. Vet.App. Nov. 21, 2012) it was noted that VA recognized tinnitus and hearing loss were separate and distinct disabilities and that in that case the appellant had not identified any competent evidence of record supporting the assertion that tinnitus is evidence of hearing loss.  See 38 C.F.R. § 4.85 and 38 C.F.R. § 4.87, Diagnostic Code 6260.

Right Wrist

During the Veteran's first period of service, in June 1976 he injured his right wrist in an automobile accident.  There was a notation of a small chip fracture of the base of the 5th right metacarpal without displacement and with only minimal swelling.  A cast was to be applied for 4 weeks.  X-rays of the Veteran's right hand in June 1976, after having been in a car accident, revealed an old healed fracture of the right 5th metacarpal (MC).  There was a small bone chip on the proximal end of the 5th MC but the radiologist could not determine if the findings represented a recent or old chip fracture.  The pain was localized in this area and, so, it probably represented a recent new fracture.  A follow-up X-ray in July 1976 found no interval change.  

A service separation examination in August 1980 found no pertinent abnormality.  It was noted that he had fractured the right lower arm in 1976, which had been casted for six weeks.

During the Veteran's second period of service, on examination in April 1988 it was found that the Veteran had tenderness of the right wrist at the ulnar aspect but had full range of motion without crepitus.  It was also noted that a recent evaluation at Clark Air Force Base for a sprained right wrist had been conducted and the Veteran reported that X-rays had been negative for a fracture but the wrist still hurt a bit.  

In May 1988 the Veteran complained of right wrist pain of 4 days duration secondary to playing volleyball.  He had a history of a right wrist fracture in "1977."  On examination he had full range of motion and strength.  The assessment was right wrist pain.  He was to limit his lifting of weights over 40 lbs.  He was given Motrin and an Ace bandage.  X-rays of the Veteran's right wrist in May 1988, to rule out a fracture or dislocation, found no evidence of a fracture.  

The February 1992 service "Periodic Nonflying/Retirement" examination found no pertinent abnormality; rather, he had full strength and range of motion of the upper extremities.  In a medical history questionnaire, adjunct to the service separation examination, the Veteran reported having fractured his right wrist in 1976 due to a car accident, and had been casted for 6 week, and now had full strength and range of motion.  

On VA examination in April 2011 of the Veteran's claim file was reviewed.  As to his right wrist it was noted that the Veteran reported having fractured that wrist in 1976, in a motor vehicle accident, and he progressively had had pain off and on since then with a recent increase.  On examination he had no deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusion, or inflammation.  There was no objective evidence of pain after repetition of motion.  X-rays in April 2011 were negative.  

The examiner reported that the Veteran had had a right wrist fracture in 1976 which had been casted for 6 weeks.  This was an acute episode and he responded to that treatment very well.  At the 1992 separation examination he had full function of the right wrist and there was no documented evidence of a chronic right wrist condition during service or immediately after leaving service.  It was the examiner's opinion that the Veteran's current condition of the right wrist was less likely as not due to the acute episode of the inservice right wrist fracture.  

Analysis

Here, it is undisputed that the Veteran injured his right wrist during each period of military service, with the injury during the first period of service causing a right 5th MC fracture.  However, after he recovered from his second injury in 1988 he did not thereafter complain of pain, even due to injury or fracture.  As indicated, not every complaint of joint pain or even injury requires that service connection be granted for arthritis first clearly shown years later.  More to the point, the record is negative for arthritis of the right wrist and even X-rays on VA examination in 2011 were negative for arthritis or for any abnormality of the right wrist.  

Moreover, the Board finds it significant that he had not filed a claim for service connection for his right wrist until 2010, many years after military service.  Since he was well aware of potential entitlement to VA benefits when he received VA education benefits as early as 1990, it would be reasonable to expect that if he had had a right wrist disability in 1992, that he would at that time have filed a claim for service connection at that time.  However, he did not and this suggests that he did not have or believe that he had a right wrist disability.  Moreover, he has not proffered any reason for not having filed a claim for service connection for right wrist disability when received VA education benefits in 1990.  As to this, the Board finds that the Veteran's contention that he was not aware, and it was not explained to him by the military at service discharge or subsequently by VA, that his right wrist problems were a disability for which he could receive disability compensation to be not credible.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan, 451 F.3d at 1337.  The Board, however, finds in the instant case that the combination of the lack of treatment for right wrist disability after his second injury in 1988; examination at discharge from his second period of service which found no functional impairment of the right wrist; his not having complained of right wrist problems at discharge from his second period of service; his not having sought treatment or disability compensation for right wrist problems immediately after service; the fact that clinical records are negative for any findings of right wrist problems for many years after his service discharge, the absence of radiologically confirmed traumatic arthritis, or even degenerative arthritis; and the negative VA medical opinion to be persuasive evidence against his claim.  As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any arthritis of the right wrist, or a diagnosis thereof within one year of service discharge in 1992 (the 2nd circumstance under Jandreau).  His statement that he had right wrist problems even during military service are simply too vague to suggest, much less establish that he was given a formal diagnosis of arthritis during service (the 3rd circumstance under Jandreau).  

The Veteran may believe that his now chronic right wrist symptoms are related to his active service but the matter of any nexus to injuries during service, i.e., nexus or causation extends beyond an immediately observable cause-and-effect relationship and, so, his lay belief may not substitute for competent evidence.  See Jandreau, Id.; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Unfortunately, the only competent medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

This being the case, both claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for residuals of a right wrist injury is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


